Citation Nr: 0829307	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-36 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
to include a rash and lesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2006 statement, the veteran has indicated that he 
sought treatment at the Waco and Dallas VA medical centers 
shortly after his discharge in the 1970s.  VA has made no 
attempt to obtain these records.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA has a duty to seek these records.  38 C.F.R. 
§ 3.159(c) (2007).

In the September 2007 supplemental statement of the case 
(SSOC), the RO noted that it had received a negative response 
from RHD Memorial Medical Center in connection with a request 
for records from that facility.  The veteran submitted a 
statement shortly thereafter in which he noted that he had 
contacted that facility and was aware that the records may 
not be available; however, he provided additional information 
as to where to search.  He reported that he was told that if 
records were still available, they may be at the Tenet 
Records Center.  He also included a contact name and phone 
number.  The duty to assist requires VA to make another 
attempt to obtain those records.  38 C.F.R. § 3.159(c)(3).  


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any of the veteran's 
VA medical records not currently 
associated with the claims file and 
associate them therewith, particularly any 
records from the Waco and/or Dallas 
medical centers dated in the 1970s.

2.  Contact Tenet Records Center to obtain 
any available records pertaining to 
treatment of the veteran at RHD Medical 
Center.  If those records are unavailable, 
it should be noted in the file.  

3.  After the development requested above 
has been completed to the extent possible, 
again review the record and readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




